Ease2 Al cy OIQAB IM WEIDE mBecumentio FitechOMON2 Rage2iaff2, RaaelbH3h

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 2:21-cv-1998 MWF (JDEx)

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any) Richard Hottel d/b/a California Court Resurfacing

 

was received by me on (date) 3-9-2021

 

41 personally served the summons on the individual at lace) 4457 Oak Ln Claremont CA 91711

 

on (date) 3-14-2021 @8:30PM ; or

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, 2 person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

7 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

On (date) ; or
1 TI returned the summons unexecuted because 5 or
Other (specify):
My feesare$ 65.00 for traveland$ 0.00 for services, for a total of $ 65.00

I declare under penalty of perjury that this information is true.

Date: 3-18-2021

ér’s signature

Michael Rodgers RPS 833 San Bernardino

Printed name and title

 

1015 W Granada Ct Ontario CA 91762

Server’s address

 

Additional information regarding attempted service, etc:
